internal_revenue_service national_office technical_advice_memorandum jan index uil no case mis no tam-117321-98 number release date taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend a c d e g i j m n o p country issue is the net profits royalty interest which e corporation received from c an economic_interest under sec_611 of the internal_revenue_code conclusion the net profits royalty interest is an economic_interest facts g held an interest in the n project which produced gas and condensate from certain mineral properties in country m agreed to purchase g ‘s interest in the n project both parties are controlled by a g received money and retained a net profits royalty interest equal to o of the income from liquified natural_gas lng less certain specified expenditures g received no income from gas delivered to p an agency of country nor from the sale of condensate from the project properties the instrument creating the net profits royalty interest provides that the payments may not exceed the gross_income_from_the_property for this purpose the term gross_income_from_the_property is defined by reference to sec_613 of the code g sold its retained net profits royalty interest to c for i c entered into an exchange with e in which c received d and e received the net profits royalty in addition to j land law and analysis sec_1_611-1 of the income_tax regulations provides that an economic_interest is possessed in every case in which the taxpayer has acquired by investment any interest in mineral in place and secures by any form of legal relationship income derived from the extraction of the mineral to which the taxpayer must look for a return of the taxpayer’s capital sec_1_614-1 provides that the term_interest means an economic_interest in a mineral deposit within the meaning of sec_1_611-1 the term includes working or operating interests royalties overriding royalties net profits interests and to the extent not treated as loans under sec_636 production payments in 326_us_599 66_sct_1946 the supreme court considered a case in which the owner of fee simple lands leased the property for the production of oil_and_gas the taxpayer received a cash bonus a royalty and a share of the net profits realized by the lessee from their operation under the lease the court determined that the taxpayer had retained an economic_interest in the property stating the lessor’s economic_interest in the oil is no less than when his right is to a share a net profit from its sale than when it is to share the gross_receipts the court thus views a net_profits_interest as representing a share of the gross_income_from_the_property that is measured by net profits in 310_us_404 oklahoma city co occ conveyed various mineral_interests to anderson for a total of dollar_figure in return for a cash payment of dollar_figure and dollar_figure payable from one-half of the production from the property with one- half of any proceeds from the sale of the land itself to be applied in repayment of any unpaid balance otherwise payable from production anderson attempted to exclude from its taxable_income the share of income from production paid to occ under the theory that occ had retained an economic_interest in the minerals and therefore occ should be taxable on its share of the production from the property the court ruled that anderson should report all of the income and that the payments to occ were payments for the purchase of the property from occ the court held that occ’s reservation of an interest in the land where it had reserved the right to receive a portion of the proceeds of any sale of the fee interest in the land changed the character of the interest it retained therefore occ did not have an economic_interest in the mineral_interests conveyed to anderson because occ had reserved the right to look to a source_of_income other than from the extraction and sale of the minerals in place similarly the fifth circuit held in 436_f2d_1216 5th cir that the holder of a production_payment did not have an economic_interest in the minerals because he had the option of having proceeds from the sale of equipment applied to repay any outstanding balance on the production_payment under both anderson and christie the courts have denied economic_interest treatment where there is a possibility of sharing in income not solely derived from extraction in addition to kirby the courts have ruled in numerous other cases involving net profits interests eg burton-sutton oil co inc v commissioner of internal revenue 328_us_25 66_sct_861 90_led_1062 350_us_308 76_sct_395 100_led_347 51_tc_1005 byron h fawell v commissioner tc a review of the factors used to determine the amount of the net profits in these cases shows that those factors vary from case to case and in callahan mining the interest even changes over time in this case g initially held an economic_interest as defined in sec_1_611-1 of the regulations g disposed of a portion of that interest while retaining a net profits royalty interest the net profits royalty interest is equal to o of the income from lng less stated expenditures because the lng when sold had value added by the liquefaction process the argument is made that g traded its economic_interest for an interest in an enterprise whereby g looked to sources other than the mineral_property for a return of its capital accordingly applying the reasoning of anderson and christie the net profit royalty interest would not constitute an economic_interest in the minerals in place however under the instrument creating the net profit royalty interest payments may not exceed the gross_income_from_the_property attributable to the project properties thus the instrument provides for payment of a variable portion up to of the gross_income_from_the_property but does not permit payment that would be derived from income beyond that generated by the project properties therefore there is no alternate source of recoupment of e’s investment in the project properties and anderson and christie have no application e’s net profits royalty interest is an economic_interest within the meaning of sec_611 of the code caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
